Citation Nr: 1234673	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating for urethritis, rated as 0 percent disabling prior to November 2, 2009, and 40 percent disabling thereafter.  

3.  Entitlement to an increased rating for sinusitis, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the record.

The issue of entitlement to an increased rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A stressor supporting the diagnosis of PTSD has not been confirmed.

2.  Prior to November 2, 2009, urethritis was manifested by leakage but no wearing of absorbent materials.  

3.  Urethritis is manifested by the wearing of diapers which must be changed no more than four times a day.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  The criteria for a compensable rating prior to November 2, 2009, and a rating greater than 40 percent disabling thereafter, for urethritis have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp 2011); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in November 2007, February 2009, and December 2009.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has been afforded adequate VA examinations regarding his rating claim.  The examinations reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

The Board acknowledges, however, that the Veteran has not been afforded a VA examination in relation to his claim for service connection for PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, a stressor supporting the diagnosis of PTSD has not been confirmed such as to require an examination, even under the low threshold of McLendon.  As such, a VA examination is not warranted to address the issue of service connection for PTSD.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

There are particular requirements for establishing PTSD in accordance with 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1); see 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  

Prior to the recent amendment to the PTSD regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  

The Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran has appealed the denial of service connection for PTSD.  Based on the evidence of record, the Board finds that there is insufficient evidence to support the claim.  In this regard, although the Veteran has been diagnosed with PTSD, there is no independent corroboration of his claimed stressors.  

The Veteran has reported stressors of racial discrimination in service to include racial slurs, being painted with black face and derogatory statements.  He reported physical and mental abuse to include being beaten by guards while in the correctional facility and watching/hearing fellow sailors being beaten.  He also reported witnessing a friend commit suicide by drowning after the summer of 1972.  According to the Veteran, his records show that he was considered unfit due to repeated offenses, unauthorized absences and missed ship movement.  He claims that there was proof of aggression and dissatisfaction.  The Veteran also stated that he had disciplinary problems, i.e. unauthorized absences, because of the racism.  In February 2008, the Veteran reported that his first traumatic experience was watching a sailor fall to his death while painting the side of the ship.  

In August 2008 and September 2009, the RO found that the Veteran had submitted insufficient evidence to allow for a meaningful search.  To that end, it was determined that the Veteran's claimed stressors lacked the information needed (i.e. the name of the person who committed suicide, names of the individuals who committed verbal or physical harmful acts, specific dates and times within a two month time frame, etc.) to conduct a meaningful search.  The RO related that the Veteran stated that "officers and whites" were "coming down on him" in a March 1974 service treatment record.  After consideration, however, it was still determined that the information was insufficient to allow for a meaningful search and/or was insufficient to concede a stressor.  

The Board must conclude that there is no verified or verifiable stressor to support the claim, and that the record does not present a basis for VA to make additional attempts to independently corroborate the reported stressor.  Although the RO has made repeated requests for more specific information from the Veteran, he has not provided VA with sufficient information to conduct a meaningful search to include names and specific dates.  The Veteran's PTSD diagnosis has been linked to beatings and witnessing a suicide while in service.  It is noted, however, that although the Veteran has reported that his friend committed suicide in service and that such has caused him nightmares, the Veteran has not been able to recall the friend's name and/or recall when the incident happened.  Rather, he expressed during his hearing that it took place between 1972 and 1973, after the summer of 1972.  The Veteran has also failed to provide names of those who beat him in service.  

The Board recognizes that personnel records show that the Veteran was cited for various offenses in service to include unauthorized absences.  In December 1972, he was cited for disorderly behavior in a public place.  He was advised in February 1974, April 1974 and July 1974 that his misconduct may be grounds for administrative separation.  As a result of his frequent involvement in discreditable behavior he was recommended for discharge by reason of unfitness in October 1974.  Although the Board is mindful of the above, the record is devoid of any showing that the Veteran's behavior was related to his claimed stressors.  Rather, in a March 1974 service treatment record, the Veteran tried to link his unauthorized absences with flashbacks he reportedly was experiencing from his prior LSD use.  Although he reported that he felt as though the "officers and whites were coming down on him" at that time, he did not report physical and/or mental abuse nor did he report the suicide of his friend during that evaluation.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., witnessing a suicide).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board, however, finds that the record does not contain any independent evidence that corroborates his statements as to the occurrences of his claimed stressors.  Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements for service connection for PTSD, and that, on this basis, his claim must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a staged rating for the Veteran's urethritis.  As the Veteran's disability has significantly changed during the time frame in question, a staged rating is warranted.  

The Veteran's disability has been evaluated under Diagnostic Code 7518 which provides the rating criteria for stricture of urethra.  The criteria provides that such be rated as voiding dysfunction.  Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

The Veteran has appealed the assignment of a 0 percent rating for urethritis prior to November 2, 2009.  To warrant a higher rating the evidence must show disability requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

In May 2007, the Veteran reported that his service-connected urethritis had increased in severity.  In the December 2007 VA examination, the Veteran reported that he had difficulty urinating with recurrent UTI.  There were no urinary symptoms, leakage, obstructed voiding and/or renal dysfunction or renal failure.  He had normal bladder and urethra examinations.  Status post urethritis was diagnosed.  

In July 2009, the Veteran stated that he was completely impotent because of his urinary problems.  He reported having leakage and abnormal flow.  He also related that his bladder did not empty completely.  According to the Veteran, he went to the bathroom 10 to 12 times a night.

After review of the evidence, the Board finds that the criteria for a higher rating for urethritis were not met during the time frame in question.  In this regard, the evidence is devoid of a showing, and the Veteran did not contend during this period of time, that he wore absorbent materials.  Furthermore, the Veteran reported during his December 2007 examination that he had no urinary leakage and/or symptoms.  His urethra and bladder examinations were also normal at that time.  These findings do not justify a compensable rating prior to November 2, 2009.  

The Board also finds that a rating higher than 40 percent disabling for urethritis from November 2, 2009, is not warranted.  In this regard, the 40 percent criteria requires the wearing of absorbent materials which must be changed two to four times per day.  To warrant a higher rating the evidence must show the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

In November 2009, the Veteran reported that his urinary symptoms had worsened and were rather severe.  He expressed that he urinated once an hour and that he had a weak stream.  His retrograde urethrogram looked normal.  The Veteran stated that use of his undergarments increased per his doctor's orders in May 2011.  He was afforded a VA examination in November 2011.  During this examination, it was stated that he had urethritis and that he wore chronic diapers which he changed three to four times a day for urinary incontinence.  It was noted that during the daytime he passed urine almost every hour and every two hours during the nighttime.  He wore a diaper every day.  

The evidence cited above supports no more than a 40 percent disability rating.  To that end, during this period of time it is shown that the Veteran wore absorbent materials that were changed no more than four times a day.  As such, the evidence shows a disability requiring the wearing of absorbent materials which must be changed at most four times a day.  These findings warrant a 40 percent rating and no more. 

The Board acknowledges the Veteran's assertions regarding the frequency of his urination and pad usage.  The Board finds that he is competent to report such and has been credible in his assertions.  Although the Board finds him credible and that his statements may be competent to support a claim as to lay-observable disability or symptoms, the Board finds that the probative value of his observations are outweighed by the probative VA examinations reports.  Regardless, his own statements when accepted as true do not provide a basis for a higher evaluation for the applicable time periods.

In sum, the evidence is against the claims.  In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the claims for higher ratings the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The Board has also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 1115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER 

Service connection for PTSD is denied. 

A compensable rating prior to November 2, 2009, and a rating greater than 40 percent thereafter for urethritis is denied. 


REMAND

The Veteran has appealed the denial of a compensable rating for sinusitis.  The current rating contemplates sinusitis detected by X-ray only.  To warrant a higher rating, the evidence must at least show one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

The Veteran was afforded a VA examination in relation to his claim in November 2011.  During the examination, the Veteran reported that he constantly used antibiotics on a daily basis for two to three months for rhinitis and sinusitis and swollen nodules in his nose.  The VA examiner related that the Veteran had chronic allergic rhinitis versus sinusitis and that he had been on antibiotics for the last two to three months.  

The Veteran has reported constant antibiotic treatment and the VA examiner has expressed that he received antibiotic treatment.  The record, however, is unclear as to frequency of the antibiotic treatment for the service-connected sinusitis, if any.  The Board concludes that the medical evidence remains unclear as to the current severity of the Veteran's service-connected sinusitis.  Thus, additional development is necessary.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the examiner who conducted the November 2011 examination, if available, and request that he provide an addendum to his examination report clarifying the frequency of the Veteran's use of antibiotics for the service-connected sinusitis.  The examiner should be asked whether the Veteran has incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment and if so the frequency of such.  

2.  If the examiner who conducted the November 2011 examination is no longer available or if the November 2011 examiner deems another examination necessary, schedule the Veteran for a VA examination to determine the current severity of his sinusitis.  The claims folder must be made available to the examiner for review in connection with the examination.  

3.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


